ORDER
11 Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Cynthia Ann Sternberg,
IT IS ORDERED that Cynthia Ann Sternberg, Louisiana Bar Roll number 20912, be and she hereby is transferred to interim disability inactive status pending a hearing to determine the validity of her claim of inability to assist in her defense due to mental or physical incapacity, pursuant to Supreme Court Rule XIX, § 22(C). All disciplinary proceedings shall be stayed pending this determination.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
NEW ORLEANS, LOUISIANA, this _day of__, 2016.
FOR THE COURT:
JUSTICE, SUPREME COURT OF LOUISIANA